           Case 1:19-cr-00540-KPF Document 24 Filed 11/20/20 Page 1 of 1

                                                          MEMO ENDORSED




The Court is receipt of Mr. Vazquez's letter seeking appointment of
counsel to pursue a post-conviction motion. (Dkt. #23). By Order dated
November 12, 2020, the Court explained that "Should Defendant request the
appointment of counsel to pursue a different motion, or should Defendant
file a motion that suggests that counsel ought to be appointed for him,
the Court will address the appointment of counsel for Defendant at that
time." (Dkt. #22). On the current record, the Court does not have
sufficient information to know whether appointment of counsel is
justified, and therefore Mr. Vazquez's request is DENIED without
prejudice. Mr. Vazquez may write to the Court specifying the motion he
anticipates making, along with his basis for pursuing such a motion, or
he may file his motion and in so doing, request that the Court appoint
counsel to supplement his motion. Defendant's request for an order
directing the Bureau of Prisons to refrain from transferring Defendant is
DENIED.

The Clerk of Court is directed to mail a copy of this Order to Defendant
at the following address:
     Edwin Vazquez
     Reg. No. 65285-019
     MDC Brooklyn
     P.O. BOX 329002
     BROOKLYN, NY 11232               SO ORDERED.

Dated:    November 20, 2020
          New York, New York

                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
